COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  In the Interest of Gabriela Angelica             §               No. 08-22-00085-CV
  Reyes, Miguel Reyes and Daisy J.
  Reyes, Children.,                                §                    Appeal from

                        Appellant.                 §                388th District Court

                                                   §             of El Paso County, Texas

                                                   §               (TC# 2006CM6082)

                                              §
                                            ORDER

       It is ORDER of this Court that the Appellant’s brief received in this office on June 10,

2022, not be filed. The same not being prepared in accordance with Rule 38.1 of the Texas Rules

of Appellate Procedure, namely Rule 38.1(a), (b), (d), (f), (g), and (h). Specifically, the rules and

this Court required record references within sections (d), (f), and (h). Therefore, the above

mentioned brief is being returned and a corrected brief shall be prepared and filed with this Court

on or before July 3, 2022.

       IT IS SO ORDERED this 13th day of June, 2022.

                                                       PER CURIAM

Before, Rodriguez C.J., Palafox and Alley, JJ.




                                                  1